Broyles, J.
1. Where no error of law is complained of, and there is some evidence to support the finding of the jury, under the repeated rulings Of this court and of the Supreme Court, the discretion of the trial judge in overruling the motion for a new trial will not be controlled.
2. There was no assignment of any error of law upon the trial under review, and the evidence was sufficient to authorize the verdict of the jury; and the trial judge having approved their finding, his judgment, overruling the motion for a new trial, is Affirmed.
Indictment for burglary; from Putnam superior court—Judgp Park. October 3, 1914.
M. F. Adams, for plaintiff in error.
J. E. Pottle, solicitor-general, contra.